Citation Nr: 1637125	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-05 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected cervical myofascial syndrome.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected lumbar myofascial syndrome.

3.  Entitlement to an initial compensable disability evaluation for the service-connected traumatic brain injury (TBI) prior to December 20, 2012, and in excess of 10 percent beginning December 20, 2012.

4.  Entitlement to service connection for an autoimmune disorder, claimed as Sjögren's syndrome, rheumatoid arthritis (RA), fibromyalgia and systemic lupus erythematosus (SLE) with associated fatigue, leukopenia, chronic pain and elevated liver function tests (LFTs).

5.  Entitlement to service connection for chronic conjunctivitis.

6.  Entitlement to service connection for a sinus disorder.

7.  Entitlement to service connection for lymphadenitis with mononucleosis.

8.  Entitlement to service connection for a gastrointestinal disorder.

9.  Entitlement to service connection for a psychiatric disorder.

10.  Entitlement to service connection for an ankle disorder, bilateral.

11.  Entitlement to an initial compensable disability evaluation for the service-connected cervicitis.

12.  Entitlement to service connection for bilateral hearing loss.

13.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from May 1998 to July 2003.  She subsequently enlisted in the Army National Guard in September 2008, and was a member until September 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2016, a Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  In connection with that hearing, the Veteran's attorney submitted evidence directly to the Board in May 2016.  This evidence included copies of private medical treatment records and a copy of the report from a May 2013 private medical examination.  A written waiver of RO consideration of additional evidence was also submitted.  See 38 C.F.R. § 19.37, 20.1304. 

The scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, while the Veteran claimed entitlement to service connection for depression and anxiety in her January 2010 claim, the issue on appeal encompasses a psychiatric disorder however diagnosed.  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  For example, while the Veteran has claimed entitlement to service connection for rheumatoid arthritis (RA), Sjögren's syndrome, fibromyalgia, and systemic lupus erythematosus (SLE), the medical evidence of record includes diagnoses of overlap connective tissue disease (OCTD) and inflammatory myositis; most of these are autoimmune disorders.  Likewise, while the Veteran had claimed irritable bowel syndrome (IBS), she testified in January 2016 that she has leaky gut syndrome.  The Board has therefore recharacterized the issues on appeal as listed on the first page, above.

The Veteran has appealed the initial evaluations that were assigned to the neck, low back and traumatic brain injury (TBI) disabilities when service connection was granted.  The Veteran is, in effect, asking for higher ratings effective from the date service connection was granted.  Thus the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.  Consequently, the evidence to be considered includes that for the entire time period in question, from the original grant of service connection to the present for each of these initial increased rating claims on appeal.

The RO issued a rating decision, in March 2013, that increased the initial rating for the TBI disability from zero percent to 10 percent, effective from December 2012.  Accordingly, a "staged" rating was created by this award.  Hart v Mansfield, 21 Vet. App. 505 (2007).  Also, as this increase does not represent the maximum rating available for the TBI disability, a full grant of the benefits sought was not promulgated and the appellant's claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the March 2013 rating decision also granted a separate evaluation for headaches associated with the TBI and assigned a 30 percent initial evaluation for them.  In a July 2013 letter, the appellant's attorney stated that the appellant did not wish to disagree with that 30 percent evaluation.  The appellant's satisfaction with the 30 percent evaluation was also stated on the record during the January 2016 Board hearing.  See Travel Board Hearing Transcript pp. 3-4.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issues of entitlement to increased initial evaluations for the neck, low back and TBI disabilities, as well as the issues of entitlement to service connection for an autoimmune disorder (claimed as Sjögren's syndrome, RA, fibromyalgia, SLE, fatigue, leukopenia, chronic pain and elevated LFTs), chronic conjunctivitis, a sinus disorder, lymphadenitis with mononucleosis, a gastrointestinal disorder, a psychiatric disorder and a bilateral ankle disorder are all addressed in the REMAND portion of the decision below and all of those issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 2016, the Veteran withdrew her appeal as to the issue of entitlement to a compensable evaluation for the service-connected cervicitis.

2.  In January 2016, the Veteran withdrew her appeal as to the issues of entitlement to service connection for bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of her Substantive Appeal on the issue of entitlement to an initial compensable disability evaluation for the service-connected cervicitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal by the Veteran of her Substantive Appeal on the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal by the Veteran of her Substantive Appeal on the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

During the January 2016 Board hearing held at the RO, the appellant and her attorney stated on the record that the issues of entitlement to an initial compensable disability evaluation for the service-connected cervicitis with human papilloma virus (HPV), early pelvic inflammatory disease (PID) and abnormal Pap smears and the issues of entitlement to service connection for bilateral hearing loss and tinnitus were being withdrawn.  That oral statement, when transcribed, became a "writing."  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Therefore, the Veteran's appeals for the issues of entitlement to an initial compensable disability evaluation for the service-connected cervicitis, entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus were withdrawn.  See 38 C.F.R. § 20.204.

As the appellant has withdrawn her appeals as to the issues of entitlement to an initial compensable disability evaluation for the service-connected cervicitis, entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal as to these three claims.  Therefore, each one of these three issues is dismissed, without prejudice.


ORDER

The Veteran's appeal as to the issue of entitlement to an initial compensable disability evaluation for the service-connected cervicitis is dismissed.

The Veteran's appeal as to the issue of entitlement to service connection for bilateral hearing loss is dismissed.

The Veteran's appeal as to the issue of entitlement to service connection for tinnitus is dismissed.


REMAND

It does not appear that all of the Veteran's service medical treatment records have been included in the evidence of record.  The records currently in evidence do not include any National Guard records dated after 2010, to include the report from any physical evaluation board (PEB) or service separation examination.  In addition, the Veteran stated on her February 2003 report of medical history that she had been treated for depression at a mental health clinic from May 2002 onward.  However, no service psychiatric records have been included in the evidence of record.  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand these service medical/psychiatric records must be obtained and associated with the evidence of record.

The Board also notes that the evidence of record currently contains no VA treatment records dated after January 2013, or any private treatment records dated after 2010.  In addition, the Veteran described treatment for her conditions by private providers she named during her January 2016 Board hearing testimony records and records from those providers are not included in the evidence of record.  Review of the evidence of record also reveals that, according to VA treatment notes dated in April 2011, the Veteran had been scheduled for psychotherapy services at a Vet Center; no Vet Center records are included in the claims file.  Finally, review of the evidence of record reveals that the appellant was awarded VA Vocational Rehabilitation benefits in 2011, but the associated Vocational Rehabilitation file has not been included with the evidence of record.  VA is, therefore, on notice of records that may be probative to the claims on appeal and has a duty to obtain them.  38 U.S.C.A. § 5103A; Robinette v. Brown, 8 Vet. App. 69 (1995); 38 C.F.R. § 3.159(c).  On remand, all outstanding private treatment records, all outstanding VA records, including the Vocational Rehabilitation file, and all Vet Center records, if any, must be obtained and associated with the claims file.  

The appellant contends that she is entitled to increased initial ratings for her service-connected neck, low back and TBI disabilities.  She testified during her January 2016 Board hearing that her lower back disability had gotten worse since her last VA medical examination in December 2012.  She also stated that she was currently experiencing problems with job training because of her TBI symptomatology.  Therefore, additional VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, there appears to be differing medical opinions as to the extent and severity of the TBI-related symptoms.  The appellant was afforded a VA TBI examination in May 2010, and the examining physician stated that the time course of the appellant's symptoms was not consistent with the natural course of TBI.  He concluded that the appellant's symptoms were more likely related to her rheumatological, mental health and other medical conditions.  The private physician who conducted the May 2013 independent medical examination stated that, to further determine the severity of the appellant's TBI, neuropsychological testing should be done.  No such testing was conducted in connection with either the May 2010 VA TBI examination or with the December 2012 VA TBI examination.  On remand, such neuropsychological testing should be conducted.

The appellant was afforded VA spine examinations in April 2010, and December 2012.  However, the examiner who conducted the December 2012 VA examination stated that he did not have access to the claims file for review.  While the examiner further stated that an addendum would be made to the examination once the claims file was available for review, no such addendum is of record.  The Board notes that the examiner made the same statement in regard to the December 2012 VA examinations he conducted in connection with the ankle and sinus service connection claims.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of veteran's claims folder).  

The appellant has submitted a long and complicated list of service connection claims which the RO has mainly treated as separate claims.  However, review of the medical evidence of record indicates that most of them may be connected and that many of them are related to autoimmune processes.  A January 2011 VA rheumatology treatment note indicates that the appellant had recently been diagnosed by an outside rheumatologist to have RA/SLE/fibromyalgia but now with Sjögren's and proximal muscle weakness.  The VA physician noted that the appellant's weakness and fatigue were likely related to underlying inflammatory myositis.  An August 2011 VA rheumatology note includes a clinical assessment of connective tissue disease overlap syndrome with features of inflammatory myositis and Sjögren's; fibromyalgia; and anxiety.

Overlap syndrome is "any of a group of connective tissue disorders that either combine scleroderma with polymyositis or systemic lupus erythematosus or combine systemic lupus erythematosus with rheumatoid arthritis or polymyositis"  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1827 (30th ed. 2003).  Systemic lupus erythematosus and rheumatoid arthritis are classified as autoimmune diseases.  Id. at 528.  Sjögren's Syndrome is an autoimmune disease of the connective tissue marked by the triad of keratoconjunctivitis sicca, xerostomia and the presence of a connective tissue disease, usually rheumatoid arthritis but sometimes systemic lupus erythematosus, scleroderma or polymyositis.  Id. at 1832.  Accordingly, an overlap syndrome may manifest itself in many organs, or in the gastrointestinal tract, or in joints.  

The appellant is currently service-connected for myofascial syndrome of the neck and lumbar spine, for TBI and for asthma.  While on active duty, she was treated for several upper respiratory infections, for sinusitis and for conjunctivitis.  She maintains that her current claimed conditions are etiologically related to the solvents and compounds she used as a mechanic while on active duty in the Marine Corps.  Review of the appellant's service medical treatment records reveals that, in the fall of 2001, she sought treatment for complaints of fatigue and low energy levels.  Testing for mononucleosis was negative and the clinical assessment was fatigue.  In the February 2003 service separation report of medical history, the appellant reported a history of problems with sinus drainage, sinusitis and allergies.  

However, the appellant was never afforded an examination by a rheumatologist and none of the VA personnel who have examined the appellant in connection with her service connection claims has considered whether or not she has an autoimmune disorder that had its onset in service.  Nor has any examiner delineated which of the appellant's claimed conditions are interrelated or part and parcel of an autoimmune pathology.  On remand, the appellant should be afforded a rheumatology examination and an opinion on these questions must be obtained.

Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For the above reasons, the opinions of the various VA examiners of record are inadequate and the case must be remanded so that these deficiencies can be rectified.

Finally, service connection is warranted for a disability that is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The AOJ has not analyzed the appellant's service connection claims with consideration of a theory of secondary service connection, to include by way of aggravation.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim). 

The evidence of record at this time does not delineate whether or not any one or more of the appellant's claimed disorders is related by any possible theory, including aggravation, to her service-connected myofascial disabilities or to her TBI disability or to her asthma disability.  Judicial interpretation of the matter of secondary service connection as embodied in 38 C.F.R. § 3.310 requires consideration of whether the service-connected disability either causes or aggravates another condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).  The AOJ has not yet discussed the theory of secondary service connection, to include by way of aggravation.  This must be addressed on remand. 

Therefore, the Board has determined that further development is required prior to adjudicating the appellant's claims.  It is necessary to ensure that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). 

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Obtain all Marine Corps psychiatric treatment/evaluation records or alternative records from the Foster Mental Health Clinic dated from May 2002 to July 2003.  If any location contacted suggests other sources, those sources must be encompassed by the search.

2.  Obtain all outstanding Texas Army National Guard medical treatment records or alternative records dated between September 2008 and September 2011.  In particular, the Veteran's physical evaluation board (PEB) report and/or separation physical examination report must be obtained.  If any location contacted suggests other sources, those sources must be encompassed by the search.

3.  Ask the Veteran to identify the Vet Center(s) where she received any evaluation or treatment for a psychiatric disorder.  After securing the necessary releases, obtain all such records.

4.  Obtain all outstanding VA medical treatment records for the Veteran dated after January 2013.

5.  Obtain the Veteran's VA Vocational Rehabilitation file.

6.  Ask the Veteran to provide the names and addresses of all private medical care providers who have treated her for any claimed medical or psychiatric disorder since 2009.  In particular, obtain records from her private rheumatologist; from the provider who treats her with monthly intravenous therapies for her sinusitis and other conditions; and from Drs. Gonino and Huff.  After securing the necessary releases, obtain all such records. 

7.  If attempts to obtain records are unsuccessful, the Veteran and her representative must be informed of the negative results, the attempts made to obtain the records and what further actions will be taken; and be given opportunity to provide the records herself.

8.  Afford the Veteran an examination to address the current manifestations and severity of the service-connected cervical and lumbar myofascial syndrome.  The entire electronic claims file must be reviewed by the examiner.  All indicated tests and studies must be accomplished and the findings then reported in detail.

9.  Afford the Veteran an examination to address the current manifestations and severity of the service-connected TBI.  The entire electronic claims file must be reviewed by the examiner.  All indicated tests and studies should be accomplished, to include a current neuropsychological evaluation, and the findings then reported in detail. 

10.  After completing the above development action, schedule the Veteran for examination by a rheumatologist to determine whether any current autoimmune disorder is related to service or to a service-connected disability.  The entire electronic claims file must be reviewed by the examiner.  A complete history of the claimed disorders must be obtained from the Veteran.  All indicated tests and studies must be accomplished and all clinical findings reported in detail.  

The examiner must address the following questions:

	(a) Does the Veteran have a current autoimmune disorder (one present at any time since January 2010)?  If so, what is/are the diagnosis or diagnoses?

	(b) What signs, clinical findings, symptoms or conditions claimed by the Veteran (including Sjögren's syndrome, RA, fibromyalgia, SLE, fatigue, leukopenia, chronic pain, elevated LFTs, chronic conjunctivitis, sinus infections and drainage, lymphadenitis, mononucleosis, IBS, leaky gut syndrome, bilateral ankle pain and depression and anxiety) are associated with the diagnosed autoimmune disorders?  Explain.

	(c) Did the appellant exhibit any signs or symptoms in service that were an early manifestation of any autoimmune disorder?  Explain.

	(d) Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current autoimmune disorder(s) is/are related to a disease, injury (including from the two documented automobile accidents) or other incident of service (such as exposure to various solvents and compounds) between May 1998 and July 2003?  Explain.

	(e) If it is determined that any autoimmune disorder was not caused by the Veteran's service, is that disorder proximately due to, or aggravated by, any disorder for which service-connection has already been established - stated alternatively, does the Veteran have an autoimmune disorder that is caused or aggravated by her service-connected TBI, headaches, neck and low back myofascial syndrome or asthma or combination thereof?

The examiner must specifically discuss whether the inservice and ongoing complaints and symptoms such as TBI, myofascial syndrome, asthma, conjunctivitis, sinusitis, sinus drainage, upper respiratory tract infections, gastrointestinal distress, ankle pain, depression, fatigue and muscle aches reflected in the Marine Corps medical records and the Veteran's statements are sufficient with the other evidence of record to link a current autoimmune disorder to service.  

In assessing the relative likelihood as to origin and etiology of the autoimmune disorder specified above, the examiner must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed autoimmune disorder is causally or etiologically related to the Veteran's active service or service-connected disability, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology or onset date of the Veteran's autoimmune disorder.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

11.  After completing the above development action, arrange to have the Veteran examined by a psychiatrist.  The psychiatrist is to provide a reasoned, written discussion as to the probabilities regarding the date of onset of any currently diagnosed psychiatric disorder, with a comprehensive discussion of the rationale and documentation for any conclusions.

The entire electronic claims file must be reviewed by the psychiatrist.  The psychiatrist must provide a written opinion that addresses all of the following questions:

      (a) Is there any evidence of a psychiatric disorder in the Veteran's service medical treatment records?
      (b) Did the Veteran exhibit any signs or symptoms in service that were an early manifestation of any psychiatric disorder?
      (c) Is the Veteran's current psychiatric pathology causally or etiologically related to her period of military service (May 1998 to July 2003)?
      (d) Is the Veteran's current psychiatric pathology related to symptoms and signs that may have occurred within one year of her service separation in July 2003?  
      (e) If it is determined that the psychiatric disorder was not caused by the Veteran's service, is that disorder proximately due to, or aggravated by, any disorder for which service-connection has already been established - stated alternatively, does the Veteran have a psychiatric disorder that is caused or aggravated by her service-connected TBI, headaches, neck and low back myofascial syndrome or asthma or combination thereof?

In assessing the relative likelihood as to origin and etiology of the psychiatric disorder specified above, the examiner must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed psychiatric disorder is causally or etiologically related to the Veteran's active service or service-connected disability, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology or onset date of the Veteran's psychiatric disorder.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

12.  Any additional development suggested by the evidence must be undertaken.  If any examiner determines that additional testing or examination is needed before the requested opinions can be rendered, schedule the Veteran for such a testing or examination. 

13.  Upon receipt of the reports from the VA examiners, conduct a review to verify that all requested findings and opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner(s) for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

14.  Thereafter, readjudicate the Veteran's increased initial ratings claims and her service connection claims.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, case law, statutes and regulations, to include 38 C.F.R. § 4.59, 38 C.F.R. § 3.321, staged ratings and direct, presumptive and secondary service connection, including by way of aggravation.

15.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the appellant and her representative.  The SSOC must contain notice of all relevant actions taken on the appellant's claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time for response must be allowed.

The Veteran is advised that it is her responsibility to report for scheduled examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


